 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT is dated as of June 6, 2016

 

AMONG:

 

TROPIC INTERNATIONAL INC.
a Nevada corporation with an address at
1057 Parkinson Road, Unit 9, Woodstock, Ontario N4S 7W3

 

(“Pubco”)

 

AND:

 

NOTOX BIOSCIENCE INC.
a Nevada corporation with an address at
123 Commerce Valley Drive East, Suite 333, Thornhill, Ontario L3T 7W8

 

(“Priveco”)

 

AND:

 

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO LISTED ON SCHEDULE A ATTACHED HERETO

 

(the “Selling Shareholders”)

 

WHEREAS:

 

A. The Selling Shareholders are the registered and beneficial owners of 100% of
the issued and outstanding capital stock of Priveco; and     B. Upon the terms
and subject to the conditions set forth in this Agreement, the Selling
Shareholders have agreed to sell all of the issued and outstanding shares of
Priveco held by the Selling Shareholders to Pubco in exchange for shares of
Pubco’s common stock.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties covenant and agree as
follows:

 

1. INTERPRETATION     1.1 Definitions. In this Agreement, the following terms
shall have the following meanings, unless the context otherwise requires:

 

  (a) “Agreement” means this Agreement and all the schedules, appendices and
other documents attached hereto or referred to herein, and all amendments,
supplements or other modifications, if any, hereto;         (b) “Assignment
Agreement” means the assignment agreement between Zoran Holding Corporation and
Priveco in the form attached as Appendix 1;         (c) “Closing” means the
completion of the Transaction, in accordance with Section 7 hereof, at which the
Closing Documents shall be exchanged by the parties, except for those documents
or other items specifically required to be exchanged at a later time;

 

   

 

 

  (d) “Closing Date” means a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 7.1 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and
5.2, respectively;         (e) “Closing Documents” means the papers, instruments
and documents required to be executed and delivered at the Closing pursuant to
this Agreement;         (f) “Consulting Agreements” means, collectively, the
consulting agreements between Pubco and John Marmora, Pubco and Gerry Racicot
and Pubco and Zoran K Corporation, each in the form attached as Appendix 2;    
    (g) “Contract” has the meaning ascribed to that term in Section 3.20;      
  (h) “Copyrights” has the meaning ascribed to that term in Section
3.16(a)(iii);         (i) “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended;         (j) “GAAP” means United States
generally accepted accounting principles applied in a manner consistent with
prior periods;         (k) “Intellectual Property Assets” has the meaning
ascribed to that term in Section 3.16(a);         (l) “Leases” has the meaning
ascribed to that term in Section 3.19;         (m) “Liabilities” includes any
direct or indirect indebtedness, guarantee, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, liquidated or unliquidated, secured or unsecured;         (n)
“Marks” has the meaning ascribed to that term in Section 3.16(a)(i);         (o)
“Material Adverse Effect” means any event, condition or change which
individually or in the aggregate constitutes, or could reasonably be expected to
have, a material adverse effect on the business, operations, assets, properties,
prospects or condition (financial or otherwise) of a party taken as a whole;
provided, however, that the determination of whether a material adverse effect
has occurred shall be made ignoring any event, change, fact or effect resulting
from: (i) any change in laws or interpretation thereof; (ii) any generally
applicable change or development in economic, regulatory, business or financial
market conditions; (iii) any acts of terrorism or war; (iv) the execution or
announcement of this Agreement; (v) in respect of Pubco, any breach of this
Agreement by Priveco or the Selling Shareholders; and (vi) in respect of
Priveco, any breach of this Agreement by Pubco;         (p) “Patents” has the
meaning ascribed to that term in Section 3.16(a)(ii);         (q) “Priveco
Accounting Date” means May 31, 2016;         (r) “Priveco Common Stock” has the
meaning ascribed to that term in Section 3.3;         (s) “Priveco Documents”
has the meaning ascribed to that term in Section 3.2;         (t) “Priveco
Financial Statements” has the meaning ascribed to that term in Section 3.10;

 

 - 2 - 

 

 

  (u) “Priveco Shares” means the 100,000 fully paid and non-assessable shares of
Priveco’s common stock held by the Selling Shareholders, being all of the issued
and outstanding stock of Priveco beneficially held, either directly or
indirectly, by the Selling Shareholders;         (v) “Pubco Accounting Date”
means August 31, 2015;         (w) “Pubco Common Stock” has the meaning ascribed
to that term in Section 2.3;         (x) “Pubco Documents” has the meaning
ascribed to that term in Section 4.2;         (y) “Pubco Financial Statements”
has the meaning ascribed thereto in Section 4.11;         (z) “Pubco SEC
Documents” has the meaning ascribed to that term in Section 4.9;         (aa)
“Pubco Shares” means the 100,000,000 fully paid and non-assessable shares of
Pubco Common Stock to be issued to the Selling Shareholders on the Closing Date;
        (bb) “SEC” means the United States Securities and Exchange Commission;  
      (cc) “Securities Act” means the United States Securities Act of 1933, as
amended;         (dd) “Stock Restriction Agreement” means the stock restriction
agreement between Pubco and the Selling Shareholders in the form attached as
Appendix 3;         (ee) “Subco” means 1894632 Ontario Inc., an Ontario
corporation;         (ff) “Taxes” includes international, federal, state,
provincial and local income taxes, capital gains tax, value-added taxes,
franchise, personal property and real property taxes, levies, assessments,
tariffs, duties (including any customs duty), business license or other fees,
sales, use and any other taxes relating to the assets of the designated party or
the business of the designated party for all periods up to and including the
Closing Date, together with any related charge or amount, including interest,
fines, penalties and additions to tax, if any, arising out of tax assessments;  
      (gg) “Termination Agreement” means the agreement terminating the
consulting agreement between Pubco and Zoran K Corporation dated February 4,
2016, in the form attached as Appendix 4;         (hh) “Trade Secrets” has the
meaning ascribed to that term in Section 3.16(a)(iv); and         (ii)
“Transaction” means the purchase of the Priveco Shares by Pubco from the Selling
Shareholders in consideration for the issuance of the Pubco Shares by Pubco.

 

1.2 Schedules. The following schedules and appendices are attached to and form
part of this Agreement:

 

Schedule A – Selling Shareholders Schedule B – Priveco Intellectual Property
Schedule C – Priveco Leases and Other Property Interests Schedule D – Priveco
Material Contracts

 

Appendix 1 – Form of Assignment Agreement Appendix 2 – Form of Consulting
Agreement Appendix 3 – Form of Stock Restriction Agreement Appendix 4 – Form of
Termination Agreement

 

 - 3 - 

 

 

1.3 Currency. All references to currency in this Agreement are to United States
dollars unless expressly stated otherwise.     1.4 Gender. All references to any
party in this Agreement shall be read with such changes in number and gender as
the context or reference requires.     1.5 Headings. The headings contained in
this Agreement are for convenience only and shall not affect in any way the
meaning or interpretation hereof.     2. OFFER, PURCHASE AND Sale of Shares    
2.1 Offer, Purchase and Sale of Priveco Shares. On the terms and subject to the
conditions of this Agreement, the Selling Shareholders shall sell, assign and
transfer to Pubco, and Pubco shall purchase from the Selling Shareholders, the
Priveco Shares.     2.2 Consideration. As consideration for the sale of the
Priveco Shares by the Selling Shareholders to Pubco, Pubco shall allot and issue
the Pubco Shares to the Selling Shareholders in the amount set out opposite each
Selling Shareholder’s name in Schedule A on the basis of 1,000 Pubco Shares for
each Priveco Share held by each Selling Shareholder. The Selling Shareholders
acknowledge and agree that the Pubco Shares are being issued pursuant to an
exemption from the registration requirements of the Securities Act and all other
applicable securities laws. The Selling Shareholders agree to abide by all
applicable resale restrictions and hold periods imposed by applicable securities
laws. All certificates representing Pubco Shares issued at the Closing shall be
endorsed with the legends in substantially the following form pursuant to the
Securities Act in order to reflect the fact that the Pubco Shares will be issued
to the Selling Shareholders pursuant to one or more exemptions from the
registration requirements of such Act:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 

2.3 Share Exchange Procedure. On the Closing Date, (a) each certificate
representing Priveco Shares shall automatically be cancelled without any further
action on the part of the Selling Shareholders and Pubco shall be registered as
the holder of such shares on the books of Priveco, and (b) Pubco shall authorize
its transfer agent to issue one or more certificates representing shares of
Pubco’s common stock, par value $0.001 per share to each Selling Shareholder in
the amounts set out in Schedule A.

 

 - 4 - 

 

 

2.4 Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional Pubco Shares shall be issued in connection with the
Transaction. In lieu of any such fractional shares, if any of the Selling
Shareholders would otherwise be entitled to receive a fraction of a Pubco Share
upon the surrender of one or more certificates representing Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholders shall be entitled
to have such fraction rounded up to the nearest whole number of Pubco Shares and
shall receive from Pubco one or more share certificates representing same.    
2.5 Closing Date. The Closing shall take place, on the terms and subject to the
conditions of this Agreement, on the Closing Date.     2.6 Restricted Shares.
The Selling Shareholders acknowledge that the Pubco Shares shall have such hold
periods as are required under applicable securities laws and as a result may not
be sold, transferred or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and only in accordance with all applicable securities laws.    
3. REPRESENTATIONS AND WARRANTIES OF Priveco AND THE SELLING SHAREHOLDERS      
Priveco and the Selling Shareholders, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:     3.1 Organization and Good Standing. Priveco is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power and authority
to own, lease and to carry on its business as now being conducted. Priveco is
duly qualified to do business and is in good standing as a foreign corporation
in each of the jurisdictions in which Priveco owns property, leases property,
does business, or is otherwise required to do so, where the failure to be so
qualified would have a Material Adverse Effect on Priveco.     3.2 Authority.
Priveco has all requisite corporate power and authority to execute and deliver
this Agreement and any other documents contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation by Priveco of the transactions contemplated hereby have
been duly authorized by Priveco’s board of directors and no other corporate or
shareholder proceeding on the part of Priveco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Priveco Documents when executed and delivered by Priveco
as contemplated hereby will be, duly executed and delivered by Priveco and this
Agreement is, and the other Priveco Documents when executed and delivered by
Priveco as contemplated hereby will be, valid and binding obligations of Priveco
enforceable in accordance with their respective terms except as limited by:

 

  (a) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the enforcement of creditors’ rights
generally;         (b) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and         (c)
public policy.

 

 - 5 - 

 

 

3.3 Capitalization of Priveco. The entire authorized capital stock of Priveco
consists of 75,000,000 shares of common stock, par value $0.001 per share (the
“Priveco Common Stock”). As of the date of this Agreement, there are 100,000
issued and outstanding shares of Priveco Common Stock. All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued as fully paid and non-assessable, were not issued in violation of
any pre-emptive rights and are not subject to pre-emptive rights and were issued
in full compliance with all federal, state and local laws, rules and
regulations. There are no outstanding options, warrants, subscriptions,
conversion rights or other rights, agreements or commitments obligating Priveco
to issue any additional shares of Priveco Common Stock, or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire from Priveco any shares of Priveco Common Stock. There are no agreements
purporting to restrict the transfer of Priveco Common Stock and no voting
agreements, shareholders’ agreements, voting trusts or other arrangements
restricting or affecting the voting of Priveco Common Stock.     3.4
Shareholders of Priveco Common Stock. As of the date of this Agreement, Schedule
A contains a true and complete list of the holders of Priveco Common Stock.    
3.5 Corporate Records of Priveco. The corporate records of Priveco, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Priveco.     3.6 Non-Contravention.
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

 

  (a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material assets of
Priveco under any term, condition or provision of any loan or credit agreement,
note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Priveco or any of its material property or
assets;         (b) violate any provision of the constating documents of Priveco
or any applicable laws; or         (c) violate any order, writ, injunction,
decree, statute, rule or regulation of any court or governmental or regulatory
authority applicable to Priveco or any of its material property or assets.

 

3.7 Actions and Proceedings. To the knowledge of Priveco, there is no basis for
and there is no action, suit, judgment, claim, charge, arbitration, grievance,
investigation, demand or proceeding outstanding or pending by or before any
court, arbitrator, administrative agency or other government body, or threatened
against Priveco which involves any of the business, property or assets of
Priveco that, if adversely resolved or determined, would have a Material Adverse
Effect on Priveco. There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a Material Adverse Effect.

 

3.8 Compliance.

 

  (a) To the knowledge of Priveco, Priveco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule or decree applicable to the business
or operations of Priveco;

 

 - 6 - 

 

 

  (b) To the knowledge of Priveco, Priveco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would have a Material Adverse Effect on Priveco;         (c)
Priveco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Priveco, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and         (d) Priveco has operated in
material compliance with all laws, rules, statutes, ordinances, orders and
regulations applicable to its business. Priveco has not received any notice of
any violation thereof, nor is Priveco aware of any valid basis therefore.

 

3.9 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco of the Transaction or to enable Pubco to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.     3.10 Financial
Representations. The audited balance sheets for Priveco since its inception,
together with related statements of income, cash flows and changes in
shareholder’s equity for such period (the “Priveco Financial Statements”) to be
supplied on or before the date that is 75 days from the Closing Date:

 

  (a) are in accordance with the books and records of Priveco;         (b)
present fairly the financial condition of Priveco as of the date indicated and
the results of operations for such period; and         (c) have been prepared in
accordance with GAAP.

 

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues or expenses. The books, records and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account or used any funds of Priveco except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained books and records of Priveco.

 

3.11 Absence of Undisclosed Liabilities. Priveco does not have any material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that exceed $5,000, which:

 

  (a) are not set forth in the Priveco Financial Statements or have not
heretofore been paid or discharged;         (b) did not arise in the regular and
ordinary course of business under any agreement, contract, commitment, lease or
plan specifically disclosed in writing to Pubco; or         (c) have not been
incurred in amounts and pursuant to practices consistent with past business
practice, in or as a result of the regular and ordinary course of its business
since the Priveco Accounting Date.

 

 - 7 - 

 

 

3.12 Tax Matters.

 

  (a) As of the date of this Agreement:

 

  (i) Priveco has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to Priveco, and         (ii) all such returns are true and correct in all
material respects;

 

  (b) Priveco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on Priveco;         (c) Priveco is not presently under or has not
received notice of, any contemplated investigation or audit by any regulatory or
governmental agency or any foreign or state taxing authority concerning any
fiscal year or period ended prior to the date hereof;         (d) Priveco has
properly withheld all Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes and, if required on or prior to the
date hereof, has deposited such Taxes with the appropriate governmental agency;
and         (e) to the knowledge of Priveco, the Priveco Financial Statements
contain full provisions for all Taxes including any deferred Taxes that may be
assessed to Priveco for the accounting period ended on the Priveco Accounting
Date or for any prior period in respect of any transaction, event or omission
occurring, or any profit earned, on or prior to the Priveco Accounting Date or
for any profit earned by Priveco on or prior to the Priveco Accounting Date or
for which Priveco is accountable up to such date and all contingent Liabilities
for Taxes have been provided for or disclosed in the Priveco Financial
Statements.

 

3.13 Absence of Changes. Since its inception, Priveco has not:

 

  (a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
property;         (b) sold, encumbered, assigned or transferred any material
fixed assets except for ordinary course business transactions consistent with
past practice;         (c) created, incurred, assumed or guaranteed any
indebtedness for money borrowed, or mortgaged, pledged or subjected any of the
material assets or property of Priveco to any mortgage, lien, pledge, security
interest, conditional sales contract or other encumbrance of any nature
whatsoever;

 

 - 8 - 

 

 

  (d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;         (e) declared, set aside or paid any dividend or made or
agreed to make any other distribution or payment in respect of its equity
securities or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its equity securities;         (f) suffered any
Material Adverse Effect;         (g) experienced any material change in its
accounting methods, principles or practices;         (h) received notice or had
knowledge of any actual or threatened labour trouble, termination, resignation,
strike or other occurrence, event or condition of any similar character which
has had or might have an adverse effect on its business, operations, assets,
properties or prospects;         (i) made commitments or agreements for capital
expenditures or capital additions or betterments exceeding in the aggregate
$5,000;         (j) other than in the ordinary course of business, increased the
salaries or other compensation of, or made any advance (excluding advances for
ordinary and necessary business expenses) or loan to any of its directors,
officers, employees or consultants or made any increase in, or any addition to,
other benefits to which any of its directors, officers, employees or consultants
may be entitled;         (k) entered into any transaction other than in the
ordinary course of business consistent with past practice; or         (l)
agreed, whether in writing or orally, to do any of the foregoing.

 

3.14 Subsidiaries. Priveco does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.     3.15 Personal Property. Priveco possesses, and has good and
marketable title to all property necessary for the continued operation of the
business of Priveco as presently conducted and as represented to Pubco. All such
property is used in the business of Priveco, is in reasonably good operating
condition (normal wear and tear excepted) and is reasonably fit for the purposes
for which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco is owned by Priveco free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims.     3.16 Intellectual Property

 

  (a) Intellectual Property Assets. As of the Closing Date, Priveco will own or
hold an interest in all intellectual property assets necessary for the operation
of the business of Priveco (collectively, the “Intellectual Property Assets”),
including:

 

  (i) all functional business names, trading names, registered and unregistered
trademarks, service marks and applications (collectively, the “Marks”);        
(ii) all patents, patent applications and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 

 - 9 - 

 

 

  (iii) all copyrights in both published works and unpublished works
(collectively, the “Copyrights”); and         (iv) all know-how, trade secrets,
confidential information, customer lists, software, technical information, data,
process technology, plans, drawings, and blue prints owned, used, or licensed by
Priveco as licensee or licensor (collectively, the “Trade Secrets”).

 

  (b) Agreements. Schedule C contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco, of all
contracts and agreements relating to the Intellectual Property Assets to which
Priveco is a party or by which Priveco is bound, except for any license implied
by the sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco is the
licensee. To the best knowledge of Priveco, there are no outstanding or
threatened disputes or disagreements with respect to any such agreement.        
(c) Intellectual Property and Know-How Necessary for the Business. Except as set
forth in Schedule C, Priveco is the owner of all right, title and interest in
and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances and other adverse claims, and has the
right to use of all the Intellectual Property Assets without payment to a third
party. Except as set forth in Schedule C, all former and current employees and
contractors of Priveco have executed written contracts, agreements or other
undertakings with Priveco that assign all rights to any inventions,
improvements, discoveries or information relating to the business of Priveco. No
employee, director, officer or shareholder of Priveco owns, directly or
indirectly, in whole or in part, any Intellectual Property Assets which Priveco
is presently using or which is necessary for the conduct of its business. To the
knowledge of Priveco, no employee or contractor of Priveco has entered into any
contract or agreement that restricts or limits in any way the scope or type of
work in which the employee may be engaged or requires the employee to transfer,
assign or disclose information concerning his work to anyone other than Priveco.
        (d) Patents. Except as set out in Schedule C, Priveco does not hold any
right, title or interest in and to any Patent and Priveco has not filed any
patent application with any third party. To the knowledge of Priveco, none of
the products manufactured and sold, nor any process or know-how used, by Priveco
infringes or is alleged to infringe any patent or other proprietary right of any
other person or entity.         (e) Trademarks. Except as set out in Schedule C,
Priveco does not hold any right, title or interest in and to any Mark and
Priveco has not registered or filed any application to register any Mark with
any third party. To the knowledge of Priveco, none of the Marks, if any, used by
Priveco infringes or is alleged to infringe any trade name, trademark or service
mark of any third party.         (f) Copyrights. Schedule C contains a complete
and accurate list and summary description of all Copyrights. Priveco is the
owner of all right, title and interest in and to each of the Copyrights, free
and clear of all liens, security interests, charges, encumbrances and other
adverse claims. If applicable, all registered Copyrights are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within 90
days after the Closing Date. To the knowledge of Priveco, no Copyright is
infringed or has been challenged or threatened in any way and none of the
subject matter of any of the Copyrights infringes or is alleged to infringe any
copyright of any third party or is a derivative work based on the work of a
third party. All works encompassed by the Copyrights have been marked with the
proper copyright notice.

 

 - 10 - 

 

 

  (g) Trade Secrets. Priveco has taken all reasonable precautions to protect the
secrecy, confidentiality and value of its Trade Secrets. Priveco has good title
and an absolute right to use the Trade Secrets. The Trade Secrets are not part
of the public knowledge or literature, and to the knowledge of Priveco, have not
been used, divulged or appropriated either for the benefit of any person or
entity or to the detriment of Priveco. No Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.

 

3.17 Insurance. The products sold by and the assets owned by Priveco are insured
under various policies of general product liability and other forms of insurance
consistent with prudent business practices. All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Priveco, or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.     3.18 Employees and
Consultants. All consultants of Priveco have been paid all salaries, wages,
income and any other sum due and owing to them by Priveco, as at the end of the
most recent completed pay period. Priveco is not aware of any labour conflict
with any employees that might reasonably be expected to have a Material Adverse
Effect on Priveco. To the knowledge of Priveco, no employee of Priveco is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Priveco or any other nature of the business
conducted or to be conducted by Priveco.     3.19 Real Property. Priveco does
not own any real property. Each of the leases, subleases, claims or other real
property interests (collectively, the “Leases”) to which Priveco is a party or
is bound, as set out in Schedule D, is legal, valid, binding, enforceable and in
full force and effect in all material respects. All rental and other payments
required to be paid by Priveco pursuant to any such Leases have been duly paid
and no event has occurred which, upon the passing of time, the giving of notice,
or both, would constitute a breach or default by any party under any of the
Leases. The Leases will continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the Closing Date. Priveco has
not assigned, transferred, conveyed, mortgaged, deeded in trust or encumbered
any interest in the Leases or the leasehold property pursuant thereto.     3.20
Material Contracts and Transactions. Schedule E lists each material contract,
agreement, license, permit, arrangement, commitment, instrument or contract to
which Priveco is a party (each, a “Contract”). Each Contract is in full force
and effect, and there exists no material breach or violation of or default by
Priveco under any Contract, or any event that with notice or the lapse of time,
or both, will create a material breach or violation thereof or default under any
Contract by Priveco. The continuation, validity and effectiveness of each
Contract shall in no way be affected by the consummation of the Transaction.
There exists no actual or threatened termination, cancellation or limitation of,
or any amendment, modification or change to, any Contract.     3.21 Certain
Transactions. Priveco is not a guarantor or indemnitor of any indebtedness of
any third party, including any person, firm or corporation.     3.22 No Brokers.
Priveco has not incurred any independent obligation or Liability to any party
for any brokerage fees, agent’s commissions or finder’s fees in connection with
the Transaction.     3.23 Completeness of Disclosure. No representation or
warranty by Priveco in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Pubco pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

 

 - 11 - 

 

 

4. REPRESENTATIONS AND WARRANTIES OF Pubco

 

Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:

 

4.1 Organization and Good Standing. Pubco is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Pubco is duly qualified to do business and
is in good standing as a foreign corporation in each of the jurisdictions in
which Pubco owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a Material
Adverse Effect on Pubco.     4.2 Authority. Pubco has all requisite corporate
power and authority to execute and deliver this Agreement and any other
documents contemplated by this Agreement (collectively, the “Pubco Documents”)
to be signed by Pubco and to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of each of the
Pubco Documents by Pubco and the consummation by Pubco of the transactions
contemplated hereby have been duly authorized by Pubco’s board of directors and
no other corporate or shareholder proceeding on the part of Pubco is necessary
to authorize such documents or to consummate the transactions contemplated
hereby. This Agreement has been, and the other Pubco Documents when executed and
delivered by Pubco as contemplated hereby will be, duly executed and delivered
by Pubco and this Agreement is, and the other Pubco Documents when executed and
delivered by Pubco as contemplated hereby will be, valid and binding obligations
of Pubco enforceable in accordance with their respective terms, except as
limited by:

 

  (a) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the enforcement of creditors’ rights
generally;         (b) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and         (c)
public policy.

 

4.3 Capitalization of Pubco. The entire authorized capital stock of Pubco
consists of 300,000,000 shares of Pubco Common Stock. As of the date of this
Agreement, there are 12,264,146 issued and outstanding shares of Pubco Common
Stock, 78,030,877 issued and outstanding preferred shares of Subco, each of
which is exchangeable into one share of Pubco Common Stock subject to certain
conditions as set forth in the Pubco SEC Documents, and 21,969,123 issued and
outstanding shares of Tropic Spa Inc., an Ontario corporation, each of which is
exchangeable into one preferred share of Subco at any time by the holder
thereof. All of the issued and outstanding shares of Pubco Common Stock have
been duly authorized, are validly issued as fully paid and non-assessable, were
not issued in violation of any pre-emptive rights are not subject to pre-emptive
rights and were issued in full compliance with all federal, state and local
laws, rules and regulations. Except as described above, there are no outstanding
options, warrants, subscriptions, conversion rights or other rights, agreements
or commitments obligating Pubco to issue any additional shares of Pubco Common
Stock, or any other securities convertible into, exchangeable for or evidencing
the right to subscribe for or acquire from Pubco any shares of Pubco Common
Stock. There are no agreements purporting to restrict the transfer of Pubco
Common Stock and no voting agreements, shareholders’ agreement, voting trusts or
other arrangements restricting or affecting the voting of Pubco Common Stock.  
  4.4 Corporate Records of Pubco. The corporate records of Pubco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Pubco is, in all
material respects, correct and contains all material records required by all
applicable laws in regards to all proceedings, consents, actions and meetings of
the shareholders and the board of directors of Pubco.

 

 - 12 - 

 

 

4.5 Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

  (a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;         (b) violate any provision of the constating documents of Pubco
or any applicable laws; or         (c) violate any order, writ, injunction,
decree, statute, rule or regulation of any court or governmental or regulatory
authority applicable to Pubco or any of its material property or assets.

 

4.6 Actions and Proceedings. To the knowledge of Pubco, there is no basis for
and there is no action, suit, judgment, claim, charge, arbitration, grievance,
investigation, demand or proceeding outstanding or pending by or before any
court, arbitrator, administrative agency or other governmental authority, or
threatened against Pubco which involves any of the business, property or assets
of Pubco that, if adversely resolved or determined, would have a Material
Adverse Effect on Pubco. There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect.     4.7 Compliance.

 

  (a) To the knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule or decree applicable to the business or operations
of Pubco;         (b) To the knowledge of Pubco, Pubco is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would have a Material Adverse Effect on Pubco;    
    (c) Pubco has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and         (d) Pubco has
operated in material compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business. Pubco has not received any
notice of any violation thereof, nor is Pubco aware of any valid basis
therefore.

 

4.8 Filings, Consents and Approvals. Except as described in this Agreement, no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Pubco of the Transaction.

 

 - 13 - 

 

 

4.9 Validity of Pubco Common Stock Issuable at the Closing. The Pubco Shares
will, upon issuance, have been duly and validly authorized and, when so issued
in accordance with the terms of this Agreement, will be duly and validly issued
as fully paid and non-assessable.     4.10 SEC Filings. Pubco has furnished or
made available to Priveco and the Selling Shareholders a true and complete copy
of each report, schedule, registration statement and proxy statement filed by
Pubco with the SEC (collectively, the “Pubco SEC Documents”). As of their
respective dates, the Pubco SEC Documents complied in all material respects with
the requirements of the Securities Act, or the Exchange Act, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Pubco SEC
Documents. The Pubco SEC Documents constitute all of the documents and reports
that Pubco was required to file with the SEC pursuant to the Exchange Act and
the rules and regulations promulgated thereunder by the SEC.     4.11 Financial
Representations. Included with the Pubco SEC Documents are true, correct, and
complete copies of audited balance sheets for Pubco plus any unaudited balance
sheets for Pubco dated on or after the Pubco Accounting Date, together with
related statements of income, cash flows, and changes in shareholder’s equity
for the fiscal year and interim periods then ended (collectively, the “Pubco
Financial Statements”). The Pubco Financial Statements:

 

  (a) are in accordance with the books and records of Pubco;         (b) present
fairly the financial condition of Pubco as of the respective dates indicated and
the results of operations for such periods; and         (c) have been prepared
in accordance with GAAP.

 

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues or expenses. The books, records and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account
or used any funds of Pubco except for transactions, bank accounts and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

 

4.12 Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

  (a) are not set forth in the Pubco Financial Statements or have not heretofore
been paid or discharged;         (b) did not arise in the regular and ordinary
course of business under any agreement, contract, commitment, lease or plan
specifically disclosed in writing to Priveco; or         (c) have not been
incurred in amounts and pursuant to practices consistent with past business
practice, in or as a result of the regular and ordinary course of its business
since the Pubco Accounting Date.

 

 - 14 - 

 

 

4.13 Tax Matters.

 

  (a) As of the date of this Agreement:

 

  (i) Pubco has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Pubco, and
        (ii) all such returns are true and correct in all material respects;

 

  (b) Pubco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on Pubco;         (c) Pubco is not presently under and has not received
notice of, any contemplated investigation or audit by any regulatory or
governmental agency or any foreign or state taxing authority concerning any
fiscal year or period ended prior to the date hereof;         (d) Pubco has
properly withheld all Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes and, if required on or prior to the
date hereof, has deposited such Taxes with the appropriate governmental agency;
and         (e) To the knowledge of Pubco, the Pubco Financial Statements
contain full provisions for all Taxes including any deferred Taxes that may be
assessed to Pubco for the accounting period ended on the Pubco Accounting Date
or for any prior period in respect of any transaction, event or omission
occurring, or any profit earned, on or prior to the Pubco Accounting Date or for
any profit earned by Pubco on or prior to the Pubco Accounting Date or for which
Pubco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Pubco Financial Statements.

 

4.14 Absence of Changes. Since the Pubco Accounting Date, except as and to the
extent disclosed in writing to Priveco and the Selling Shareholders or in the
Pubco SEC Documents, Pubco has not:

 

  (a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
property;         (b) sold, encumbered, assigned or transferred any material
fixed assets or properties;         (c) created, incurred, assumed or guaranteed
any indebtedness for money borrowed, or mortgaged, pledged or subjected any of
the material assets or property of Pubco to any mortgage, lien, pledge, security
interest, conditional sales contract or other encumbrance of any nature
whatsoever;         (d) made or suffered any amendment or termination of any
material agreement, contract, commitment, lease or plan to which it is a party
or by which it is bound, or cancelled, modified or waived any substantial debts
or claims held by it or waived any rights of substantial value, other than in
the ordinary course of business;         (e) declared, set aside or paid any
dividend or made or agreed to make any other distribution or payment in respect
of its equity securities or redeemed, purchased or otherwise acquired or agreed
to redeem, purchase or acquire any of its equity securities;         (f)
suffered any Material Adverse Effect;

 

 - 15 - 

 

 

  (g) experienced any material change in its accounting methods, principles or
practices;         (h) received notice or had knowledge of any actual or
threatened labour trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;    
    (i) made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000;         (j) other
than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to any of its directors, officers,
employees or consultants or made any increase in, or any addition to, other
benefits to which any of its directors, officers, employees or consultants may
be entitled;         (k) entered into any transaction other than in the ordinary
course of business consistent with past practice; or         (l) agreed, whether
in writing or orally, to do any of the foregoing.

 

4.15 Subsidiaries. Except as disclosed in the Pubco SEC Documents, Pubco does
not have any subsidiaries or agreements of any nature to acquire any subsidiary
or to acquire or lease any other business operations.     4.16 Personal
Property. Except as disclosed in the Pubco SEC Documents, Pubco does not own or
lease any material equipment, furniture, fixtures and other tangible personal
property or assets.     4.17 Employees and Consultants. Except as disclosed in
writing to Priveco and the Selling Shareholders or as disclosed in the Pubco SEC
Documents, Pubco does not have any employees or consultants.     4.18 Material
Contracts and Transactions. Other than as expressly contemplated by this
Agreement, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Pubco is a party except as disclosed in writing to Priveco or as disclosed in
the Pubco SEC Documents.     4.19 No Brokers. Pubco has not incurred any
obligation or Liability to any party for any brokerage fees, agent’s commissions
or finder’s fees in connection with the Transaction.     4.20 Internal
Accounting Controls. Pubco maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Pubco’s certifying officers evaluated
the effectiveness of Pubco’s controls and procedures as of the Pubco Accounting
Date, and Pubco presented in its most recently filed Form 10-K the conclusions
of such certifying officers about the effectiveness of Pubco’s disclosure
controls and procedures based on their evaluations as of that date. Since the
Pubco Accounting Date, there have been no significant changes in Pubco’s
disclosure controls and procedures or, to Pubco’s knowledge, in other factors
that could significantly affect Pubco’s disclosure controls and procedures.

 

 - 16 - 

 

 

4.21 Application of Takeover Protections. Pubco and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under Pubco’s
constating documents or the laws of the State of Nevada that is or could become
applicable to Pubco as a result of the Transaction or the exercise of any rights
pursuant to this Agreement.     4.22 No SEC Inquiries. Neither Pubco nor any of
its past or present officers or directors is the subject of any formal or
informal inquiry or investigation by the SEC. Pubco does not currently have any
outstanding comment letters or other correspondences from the SEC.     4.23
Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement or any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.     5. CLOSING CONDITIONS
    5.1 Conditions Precedent to Closing by Pubco. The obligation of Pubco to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties to
this Agreement in writing and in accordance with Section 7.1. The Closing of the
Transaction shall be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of Pubco may be waived by Pubco in its
sole discretion.

 

  (a) Representations and Warranties. The representations and warranties of
Priveco and the Selling Shareholders set forth in this Agreement shall be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Priveco shall have delivered to Pubco a
certificate of an officer of Priveco dated as of the Closing Date, to the effect
that the representations and warranties made by Priveco in this Agreement are
true and correct.         (b) Performance. All of the covenants and obligations
that Priveco and the Selling Shareholders are required to perform or to comply
with pursuant to this Agreement at or prior to the Closing shall have been
performed and complied with in all material respects.         (c) Transaction
Documents. This Agreement, the Priveco Documents and all other documents
necessary or reasonably required to consummate the Transaction, all in form and
substance reasonably satisfactory to Pubco, shall have been executed and
delivered to Pubco.         (d) Officer’s Certificate. Pubco shall have received
a certificate from an officer of Priveco attaching



 

  (i) a copy of Priveco’s Articles of Incorporation, Bylaws and all other
incorporation documents, as amended through the Closing Date; and         (ii) a
copy of the resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 

  (e) Third Party Consents. Pubco shall have received from Priveco duly executed
copies of all third party consents, permits, authorizations and approvals of any
public, regulatory or governmental body or authority or person or entity
contemplated by this Agreement, in form and substance reasonably satisfactory to
Pubco.

 

 - 17 - 

 

 

  (f) Execution by Selling Shareholders. Each of the Selling Shareholders shall
have executed this Agreement.         (g) No Material Adverse Effect. No
Material Adverse Effect on Priveco shall have occurred since the date of this
Agreement.         (h) No Action. No suit, action or proceeding shall be pending
or threatened before any governmental or regulatory authority wherein an
unfavourable judgment, order, decree, stipulation, injunction or charge would
result in and/or:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement; or         (ii) cause the Transaction to be rescinded following
consummation.

 

  (i) Outstanding Shares. Priveco shall have no more than 100,000 issued and
outstanding shares of Priveco Common Stock on the Closing Date.         (j)
Agreements. The Assignment Agreement, the Stock Restriction Agreement and the
Termination Agreement shall have been executed and delivered by each of the
parties thereto.         (k) Delivery of Financial Statements. On or before the
date that is 75 days from the Closing Date, Priveco shall deliver to Pubco the
Priveco Financial Statements prepared in accordance with GAAP and audited or
reviewed, as applicable, by an independent auditor registered with the Public
Company Accounting Oversight Board in the United States.         (l) Due
Diligence. Pubco shall be reasonably satisfied with its due diligence
investigation of Priveco that is reasonable and customary in a transaction of a
similar nature to that contemplated by the Transaction, including:

 

  (i) materials, documents and information in the possession and control of
Priveco and the Selling Shareholders which are reasonably germane to the
Transaction;         (ii) a physical inspection of the assets of Priveco by
Pubco or its representatives; and         (iii) title to the material assets of
Priveco.

 

  (m) Compliance with Securities Laws. Pubco shall have received evidence
satisfactory to Pubco that the Pubco Shares issuable at the Closing will be
issuable without registration pursuant to the Securities Act in reliance upon
one or more exemptions from the registration requirements of the Securities Act
and in reliance upon exemptions from all other applicable securities laws.

 

5.2 Conditions Precedent to Closing by Priveco. The obligation of Priveco and
the Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties to this Agreement in writing and in
accordance with Section 7.1. The Closing of the Transaction shall be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of Priveco and the Selling Shareholders and may be waived by Priveco
and the Selling Shareholders in their discretion.

 

 - 18 - 

 

 

  (a) Representations and Warranties. The representations and warranties of
Pubco set forth in this Agreement shall be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and Pubco shall have delivered to Priveco a certificate of an officer of Pubco
dated the Closing Date, to the effect that the representations and warranties
made by Pubco in this Agreement are true and correct.         (b) Performance.
All of the covenants and obligations that Pubco is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing shall have
been performed and complied with in all material respects.         (c)
Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, shall have been executed
and delivered by Pubco.         (d) Officer’s Certificate. Priveco shall have
received a certificate from an officer of Pubco attaching:

 

  (i) a copy of Pubco’s Articles of Incorporation, Bylaws and all other
incorporation documents, as applicable, as amended through the Closing Date; and
        (ii) a copy of the resolutions duly adopted by the board of directors of
Pubco approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated herein.

 

  (e) Third Party Consents. Priveco shall have received from Pubco duly executed
copies of all third-party consents, permits, authorizations and approvals of any
public, regulatory or governmental body or authority or person or entity
contemplated by this Agreement, in form and substance reasonably satisfactory to
Priveco.         (f) No Material Adverse Effect. No Material Adverse Effect on
Pubco shall have occurred since the date of this Agreement.         (g) No
Action. No suit, action, or proceeding shall be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement; or         (ii) cause the Transaction to be rescinded following
consummation.

 

  (h) No Liabilities. Pubco shall not have any direct, indirect or contingent
liabilities outstanding that exceed in the aggregate $950,000 on the Closing
Date.         (i) Outstanding Shares. On the Closing Date, Pubco shall have no
more than 12,264,146 issued and outstanding shares of Pubco Common Stock and
78,030,877 convertible preferred shares of Subco.         (j) Agreements. The
Consulting Agreements shall have been executed and delivered by each of the
parties thereto.         (k) Due Diligence. Priveco shall be reasonably
satisfied with its due diligence investigation of Pubco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction.

 

 - 19 - 

 

 

6. COVENANTS     6.1 Access and Investigation. Between the date of this
Agreement and the Closing Date, Priveco, on the one hand, and Pubco, on the
other hand, shall, and shall cause each of their respective representatives to:

 

  (a) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;         (b) furnish the other and its representatives with copies of
all such contracts, books and records, and other existing documents and data as
required by this Agreement and as the other may otherwise reasonably request;
and         (c) furnish the other and its representatives with such additional
financial, operating and other data and information as the other may reasonably
request.

 

All of such access, investigation and communication by a party and its
representatives shall be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party shall instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

6.2 Confidentiality. All information regarding the business of Priveco that
Priveco provides to Pubco during its due diligence investigation of Priveco
shall be kept in strict confidence by Pubco and shall not be used (except in
connection with due diligence), dealt with, exploited or commercialized by Pubco
or disclosed to any third party (other than its professional accounting and
legal advisors) without the prior written consent of Priveco. Likewise, all
information regarding the business of Pubco shall be kept in strict confidence
by Priveco and shall not be used (except in connection with due diligence),
dealt with, exploited or commercialized by Priveco or disclosed to any third
party (other than Priveco’s professional accounting and legal advisors) without
the prior written consent of Pubco. If the Transaction does not proceed for any
reason, then upon receipt of a written request from any party, the other parties
shall immediately return to the requesting party (or as directed by such party)
any information received regarding such party’s business.     6.3 Notification.
Between the date of this Agreement and the Closing Date, each of the parties
shall promptly notify the other parties in writing if it becomes aware of any
fact or condition that causes or constitutes a material breach of any of its
representations and warranties, or if it becomes aware of any fact or condition
that would cause or constitute a material breach of any such representation or
warranty. Should any such fact or condition require any change in the schedules
or appendices relating to such party, such party shall promptly deliver to the
other parties a supplement to the applicable schedule or appendix specifying
such change. During the same period, each party shall promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.     6.4 Conduct of Business Prior to
Closing. From the date of this Agreement to the Closing Date, and except to the
extent that Pubco otherwise consents in writing, Priveco shall operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Priveco otherwise consents in writing, Pubco shall operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

 

 - 20 - 

 

 

6.5 Stock Splits. Within 90 days of the Closing Date, Pubco shall complete a
reverse split of the Pubco Common Stock at the ratio of one new share for every
two existing shares, together with a corresponding consolidation of the
preferred shares of Subco or an amendment to the articles of incorporation of
Subco that has an identical effect.     6.6 Certain Acts Prohibited – Priveco.
Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Priveco shall not, without the prior written consent of Pubco:

 

  (a) amend its Articles of Incorporation, Bylaws or other incorporation
documents;         (b) incur any liability or obligation other than in the
ordinary course of business or encumber or permit the encumbrance of any
property or assets of Priveco except in the ordinary course of business
consistent with past practice;         (c) dispose of or contract to dispose of
any Priveco property or assets, including the Intellectual Property Assets,
except in the ordinary course of business consistent with past practice;        
(d) issue, deliver, sell, pledge or otherwise encumber or subject to any lien
any shares of Priveco Common Stock or any rights, warrants or options to acquire
any such shares or other securities;         (e) declare, set aside or pay any
dividends on, or make any other distributions in respect of, Priveco Common
Stock;         (f) split, combine or reclassify any Priveco Common Stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of, Priveco Common Stock; or         (g)
materially increase the benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director, officer,
employee or consultant or pay any benefit or amount to any such person.

 

6.7 Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco shall
not, without the prior written consent of Priveco:

 

  (a) amend its Articles of Incorporation, Bylaws or other incorporation
documents         (b) incur any liability or obligation other than in the
ordinary course of business or encumber or permit the encumbrance of any
property or assets of Pubco except in the ordinary course of business consistent
with past practice;         (c) dispose of or contract to dispose of any Pubco
property or assets except in the ordinary course of business consistent with
past practice;

 

 - 21 - 

 

 

  (d) issue, deliver, sell, pledge or otherwise encumber or subject to any lien
any shares of Pubco Common Stock, or any rights, warrants or options to acquire
any such shares or other securities;         (e) declare, set aside or pay any
dividends on, or make any other distributions in respect of Pubco Common Stock;
        (f) split, combine or reclassify any Pubco Common Stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of, Pubco Common Stock; or         (g) materially
increase the benefits or compensation expenses of Pubco, increase the cash
compensation of any director, officer, employee or consultant or pay any benefit
or amount to any such person.

 

6.8 Public Announcements. Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction without the prior written consent
of the other party, except as may be required upon written advice of counsel to
comply with applicable laws or regulatory requirements after consulting with the
other party and seeking their reasonable consent to such announcement.     6.9
Pubco Board of Directors. The sole director of Pubco shall adopt resolutions
appointing Zoran Konević to the board of directors of Pubco effective at the
Closing.     7. CLOSING     7.1 Closing. The Closing shall take place on the
Closing Date at the offices of the solicitors for Priveco or at such other
location as agreed to by the parties. Notwithstanding the location of the
Closing, each party agrees that the Closing may be completed by the electronic
exchange of documents.     7.2 Closing Deliveries of Priveco and the Selling
Shareholders. At the Closing, Priveco and the Selling Shareholders shall deliver
or cause to be delivered the following, fully executed and in form and substance
reasonably satisfactory to Pubco:

 

  (a) all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;         (b) if any of the Selling Shareholders appoint any person,
by power of attorney or equivalent, to execute this Agreement or any other
agreement, document, instrument or certificate contemplated hereby, a valid and
binding power of attorney or equivalent from such Selling Shareholder;        
(c) all certificates and other documents required by Section 5.1;         (d) a
certificate of an officer of Priveco, dated as of the Closing, certifying that:

 

  (i) each covenant and obligation of Priveco has been complied with; and      
  (ii) each representation, warranty and covenant of Priveco is true and correct
at the Closing as if made on and as of the Closing; and

 

  (e) the Priveco Documents, the Priveco Financial Statements and any other
necessary documents, each duly executed by Priveco, as required to give effect
to the Transaction.

 

 - 22 - 

 

 

7.3 Closing Deliveries of Pubco. At the Closing, Pubco shall deliver or cause to
be delivered the following, fully executed and in form and substance reasonably
satisfactory to Priveco:

 

  (a) all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;         (b) all certificates and other documents required by
Section 5.2;         (c) a certificate of an officer of Pubco, dated as of the
Closing, certifying that:

 

  (i) each covenant and obligation of Pubco has been complied with; and        
(ii) each representation, warranty and covenant of Pubco is true and correct at
the Closing as if made on and as of the Closing;

 

  (d) resolutions adopted by or on behalf of the board of directors of Pubco
appointing Zoran Konević as a director of Pubco; and         (e) the Pubco
Documents and any other necessary documents, each duly executed by Pubco, as
required to give effect to the Transaction.

 

7.4 Additional Closing Delivery of Pubco. Promptly following the Closing, Pubco
shall deliver or cause to be delivered the share certificates representing the
Pubco Shares to the Selling Shareholders.     8. TERMINATION     8.1
Termination. This Agreement may be terminated at any time prior to the Closing
Date by:

 

  (a) the mutual agreement of Pubco and Priveco;         (b) Pubco, if there has
been a material breach by Priveco or any of the Selling Shareholders of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Priveco or the Selling Shareholders that is not cured,
to the reasonable satisfaction of Pubco, within 10 business days after notice of
such breach is given by Pubco (except that no cure period shall be provided for
a breach by Priveco or the Selling Shareholders that by its nature cannot be
cured);         (c) Priveco, if there has been a material breach by Pubco of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Pubco that is not cured, to the reasonable satisfaction
of Priveco, within 10 business days after notice of such breach is given by
Priveco (except that no cure period shall be provided for a breach by Pubco that
by its nature cannot be cured); or         (d) Pubco or Priveco if any permanent
injunction or other order of a governmental entity or competent authority
preventing the consummation of the Transaction has become final and
non-appealable.

 

8.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement shall be of no further force or effect,
provided, however, that no termination of this Agreement shall relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

 - 23 - 

 

 

9. INDEMNIFICATION, REMEDIES, SURVIVAL     9.1 Certain Definitions. For the
purposes of this Article 9, the terms “Loss” and “Losses” mean any and all
demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Pubco or Priveco, including damages for lost profits or lost
business opportunities.     9.2 Agreement of Priveco to Indemnify. Priveco shall
indemnify, defend and hold harmless, to the full extent of the law, Pubco and
its shareholders from, against and in respect of any and all Losses asserted
against, relating to, imposed upon or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

 

  (a) the breach by Priveco of any representation or warranty of Priveco
contained in or made pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement; or        
(b) the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

9.3 Agreement of the Selling Shareholders to Indemnify. The Selling Shareholders
shall indemnify, defend and hold harmless, to the full extent of the law, Pubco
and its shareholders from, against and in respect of any and all Losses asserted
against, relating to, imposed upon or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

 

  (a) the breach by the Selling Shareholders of any representation or warranty
of the Selling Shareholders contained in or made pursuant to this Agreement or
any certificate or other instrument delivered pursuant to this Agreement; or    
    (b) any breach by the Selling Shareholders of Section 2.2.

 

9.4 Agreement of Pubco to Indemnify. Pubco shall indemnify, defend and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against and in respect of any and all Losses asserted against, relating
to, imposed upon or incurred by Priveco and the Selling Shareholders by reason
of, resulting from, based upon or arising out of:

 

  (a) the breach by Pubco of any representation or warranty of Pubco contained
in or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or         (b) the breach
or partial breach by Pubco of any covenant or agreement of Pubco made in or
pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 

10. GENERAL PROVISIONS     10.1 Time of the Essence. Time shall be of the
essence of this Agreement.     10.2 Independent Legal Advice. Each of the
parties acknowledges and confirms that:

 

  (a) it has been advised to seek, and has sought or have otherwise waived,
independent tax and legal advice with respect to this Agreement and the
documents delivered pursuant hereto; and

 

 - 24 - 

 

 

  (b) to the extent that any Selling Shareholder declines to receive independent
legal advice with respect to this Agreement, such Selling Shareholder hereby
waives that right, should a dispute later develop, to rely on its lack of
independent legal advice to avoid its obligations, to seek indulgences from the
other parties, or to otherwise attack, in whole or in part, the integrity of
this Agreement or any document related thereto.

 

10.3 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representations, warranties and agreements shall be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements shall survive the
Closing Date and continue in full force and effect until one year after the
Closing Date.     10.4 Further Assurances. Each of the parties shall co-operate
with the others and execute and deliver to the other parties such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party as necessary to carry out,
evidence and confirm the intended purposes of this Agreement.     10.5
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.     10.6 Severability. In the event that any
provision or part of this Agreement is determined by any court or other judicial
or administrative body to be illegal, null, void, invalid or unenforceable, that
provision shall be severed to the extent that it is so declared and the other
provisions of this Agreement shall continue in full force and effect.     10.7
Expenses. Each party shall be responsible for its own legal and audit fees and
other charges incurred in connection with the preparation, execution and
performance of this Agreement, all negotiations between the parties and the
consummation of the Transaction.     10.8 Entire Agreement. This Agreement, the
schedules and appendices attached hereto and the other documents in connection
with the Transaction contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.     10.9 Notices. All notices and other
communications required or permitted under this Agreement must be in writing and
shall be deemed given if sent by personal delivery, internationally-recognized
express courier or registered or certified mail (return receipt requested),
postage prepaid, or if emailed with electronic confirmation of delivery, to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):

 

If to Priveco or any of the Selling Shareholders:

 

Notox Bioscience Inc.
123 Commerce Valley Drive East, Suite 333
Thornhill, Ontario L3T 7W8

 

  Attention: Zoran Konević   Email: info@zorankcorporation.com

 

 - 25 - 

 

 

If to Pubco:

 

Tropic International Inc.
1057 Parkinson Road, Unit 9
Woodstock, Ontario N4S 7W3

 


  Attention: John Marmora   Email: john@tropicspatan.com

 

All such notices and other communications shall be deemed to have been received:

 

  (a) in the case of personal delivery, on the date of such delivery;        
(b) in the case of delivery by internationally-recognized express courier, on
the business day following dispatch;         (c) in the case of mailing, on the
fifth business day following mailing; and         (d) in the case of a email,
when the party sending such email has received electronic confirmation of its
delivery.

 

10.10 Benefits. This Agreement is and shall only be construed as for the benefit
of or enforceable by those persons party to this Agreement.     10.11
Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the written consent of the other parties.     10.12 Governing
Law. This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
therein.     10.13 Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.     10.14
Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.     10.15 Electronic Execution. This Agreement may be
executed by delivery of executed signature pages by electronic transmission and
such execution shall be effective for all purposes.

 

 - 26 - 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first written above.

 

TROPIC INTERNATIONAL INC.         Per: /s/ John Marmora   Name: John Marmora  
Title President         NOTOX BIOSCIENCE INC.         Per: /s/ Zoran Konević  
Name: Zoran Konević   Title: President  

 

 - 27 - 

 

 

SCHEDULE A

 

THE SELLING SHAREHOLDERS

 

Name of Shareholder   Signature of Shareholder   Number of
Priveco Shares
Held   Number of Pubco
Shares to be
Issued               Gerry Racicot   /s/ Gerry Racicot   40,000   40,000,000    
                        Zoran K Corporation   /s/ Zoran Konević   60,000  
60,000,000     Name:Zoran Konević
Title: CEO         Total       100,000   100,000,000

 

 - 28 - 

 

 

SCHEDULE B

 

PRIVECO LEASES AND OTHER PROPERTY INTERESTS

 

None.

 

 - 29 - 

 

 

SCHEDULE C

 

PRIVECO INTELLECTUAL PROPERTY

 

None.

 

 - 30 - 

 

 

SCHEDULE D

 

PRIVECO MATERIAL CONTRACTS

 

None.

 

 - 31 - 

 



 

APPENDIX 1

 

FORM OF ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT

 

THIS AGREEMENT is dated as of [●], 2016

 

BETWEEN:

 

ZORAN HOLDING CORP.

an Ontario corporation with an address at

3601 Highway #7, Markham, ON L3R 0M3

 

(the “Assignor”)

 

AND:

 

NOTOX BIOSCIENCE INC.

a Nevada corporation with an address at

123 Commerce Valley Drive East, Suite 333, Thornhill, Ontario L3T 7W8

 

(the “Assignee”)

 

WHEREAS:

 

A. The Assignor is a party to an exclusive license agreement with The Cleveland
Clinic Foundation (the “Clinic”) dated December 1, 2012, as amended on July 30,
2013 (together, the “License Agreement”);     B. Pursuant to the License
Agreement, the Assignor acquired the exclusive license to certain intellectual
property of the Clinic relating to the treatment of a neuromuscular defect (the
“Licensed Technology”); and     C. The Assignor desires to assign all of the
Assignor’s right, title and interest in and to the License Agreement to the
Assignee on the terms and subject to the conditions set out herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. ASSIGNMENT     1.1 In exchange for the sum of $1, the Assignor hereby
irrevocably assigns, transfers and conveys 100% of its right, title and interest
in and to the License Agreement, including, for clarity, the exclusive license
to the Licensed Technology, to the Assignee (the “Assignment”), and the
Assignees hereby accept the Assignment.     1.2 Concurrently with the execution
of this Agreement, the Assignor shall deliver any and all documents and
materials in its possession regarding either the License Agreement or the
Licensed Technology to the Assignee, including, without limitation, generators,
device prototypes, sample needles, whitepapers and testing images.

 

 

 - 2 - 

 

2. REPRESENTATIONS AND WARRANTIES     2.1 Representations and Warranties of the
Assignor. The Assignor represents and warrants to the Assignee and acknowledges
that the Assignee is relying upon such representations and warranties in
connection with the execution, delivery and performance of this Agreement:

 

  (a) the License Agreement is in good standing and the Assignor is entitled to
all benefits, rights and privileges thereunder;         (b) the Assignor is not
in material default or material breach of the License Agreement and there exists
no state of facts which after notice or the passage of time, or both, would
constitute such a default or breach;         (c) the Clinic has not indicated,
nor does the Assignor have any reasonable basis to believe that the Clinic will
indicate, that it intends to cancel, withdraw, modify or seek to amend the
License Agreement;         (d) all patent applications required to be filed with
applicable intellectual property offices or regulatory bodies pursuant to s.
1.10(ii) of the License Agreement were filed by the Assignor on or before
September 15, 2015;         (e) none of the Licensed Rights (as defined in the
License Agreement) are co-owned by the Assignor with one or more third parties;
        (f) the Assignee qualifies as an “Affiliate” of the Assignor for the
purpose of the License Agreement, the Assignor has designated the Assignee as
such in writing to the Clinic, and the Assignor has no reasonable basis to
believe that the Clinic will deem the Assignee to instead qualify as a
“Sublicensee” thereunder;         (g) notwithstanding s. 2.2 of the License
Agreement, the Assignor has the ability to assign, transfer and convey both its
rights and its obligations under the License Agreement to the Assignee;        
(h) as of the date hereof, the Assignor has fulfilled all of its obligations to
the Clinic under s. 4.2 of the License Agreement;         (i) no “Issue Fee” or
“Past Patenting Costs” (each as defined in the License Agreement) are due and
payable to the Clinic by the Assignor as of the date hereof, and to the
knowledge of the Assignor no such fee or costs will be payable to the Clinic by
either the Assignor or the Assignee during the term of the License Agreement or
following its termination for any reason whatsoever;         (j) as of the date
hereof, the amount owed by the Assignor to the Clinic pursuant to s. 6.2.1 of
the License Agreement for patent expenses incurred by the Clinic does not exceed
$250,000;         (k) the Assignor has not obtained any product liability or
general liability insurance pursuant to s. 10.1 of the License Agreement and, as
of the date hereof, has not been requested by the Clinic to provide evidence of
the existence and sufficiency of such insurance;         (l) the Assignor is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation;         (m) this Agreement, when
executed and delivered, will constitute a legal, valid and binding obligation of
the Assignor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally;         (n) the Assignor has the capacity to enter into this
Agreement and the execution of this Agreement and the completion of the
transactions contemplated hereby does not violate the constating documents of
the Assignor, the provisions of any law, order, rule or regulation applicable to
the Assignor or constitute a breach of any agreement to which the Assignor is a
party; and

 

 

 - 3 - 

 

  (o) neither the Assignor’s execution and delivery of this Agreement nor the
performance of the terms hereof requires any consent or approval from any third
party.

 

2.2 Representations and Warranties of the Assignee. The Assignee represents and
warrants to the Assignor and acknowledges that the Assignor is relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement:

 

  (a) upon the completion of the Assignment, the Assignee shall be bound by the
terms and conditions of the License Agreement;         (b) the Assignee is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation;         (c) this Agreement, when
executed and delivered, will constitute a legal, valid and binding obligation of
the Assignee enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally;         (d) the Assignee has the capacity to enter into this
Agreement and the execution of this Agreement and the completion of the
transactions contemplated hereby does not violate the constating documents of
the Assignee, the provisions of any law, order, rule or regulation applicable to
the Assignee or constitute a breach of any agreement to which the Assignee is a
party; and         (e) neither the Assignee’s execution and delivery of this
Agreement nor the performance of the terms hereof requires any consent or
approval from any third party.

 

3. COVENANTS     3.1 The Assignee covenants with the Assignor that upon the
completion of the Assignment the Assignee will use its best efforts to develop
and commercialize Licensed Products (as defined in the License Agreement) and
carry out its obligations to the Clinic under the License Agreement.     4.
INDEMNIFICATION     4.1 Indemnification by the Assignor. The Assignor shall
indemnify and save the Assignee and each of the Assignee’s affiliates and their
respective directors, officers, employees, shareholders and representatives, and
the successors to the foregoing (collectively, the “Indemnitees”), harmless for
and from any loss, damage, obligation, commitment, liability, claim, demand,
deficiency, charge, cost or expense of any kind or nature (including reasonable
legal fees and disbursements and other costs resulting from any action, suit,
investigation, claim or other proceeding) (each, a “Loss”) and from any suits,
claims or demands, cause of action, proceedings arising on account of, relating
to, in connection with, or as a result of: (a) any breach of any representation,
warranty, obligation, commitment or covenant contained in this Agreement on the
part of the Assignor or in any certificate or document delivered in connection
with the transactions contemplated by this Agreement, whether or not the
Assignee had or should have had knowledge of such breach of representation or
warranty, obligation, commitment or covenant; (b) any use by the Assignor of the
Licensed Technology; and (c) any other matter arising out of or in connection
with the transactions contemplated by this Agreement, and from all Losses, in
respect of the foregoing.

 

 

 - 4 - 

 

4.2 Notice of Claim. If the Assignee becomes aware of any Loss for
indemnification pursuant to Section 4.1 (a “Claim”), the Assignee shall promptly
give notice of such Claim to the Assignor. Such notice shall specify whether the
Claim arises as a result of a Claim by a person against any of the Indemnitees
(a “Third Party Claim”) or whether the Claim does not so arise (an “Indemnitee
Claim”), and shall also specify with reasonable particularity (to the extent
that the information is available):

 

  (a) the factual basis for the Claim; and         (b) the amount of the Claim,
or, if an amount is not then determinable, an approximate and reasonable
estimate of the likely amount of the Claim.         The failure to give prompt
written notice as provided in this Section 4.2 shall not affect the rights and
obligations of either party except and only to the extent that, as a result of
such failure, a party which was entitled to receive such notice was directly
prejudiced as a result of such failure

 

4.3 Procedure for Indemnification.

 

  (a) Indemnitee Claims. With respect to any Indemnitee Claim, following receipt
of notice from any Indemnitee of a Claim, the Assignor shall have 30 days to
make such investigation of the Claim as the Assignor considers necessary or
desirable. For the purpose of such investigation, such Indemnitee shall make
available to the Assignor the information relied upon by such Indemnitee to
substantiate the Claim. If such Indemnitee and the Assignor agree at or prior to
the expiration of such 30-day period (or any mutually agreed upon extension
thereof) to the validity and amount of such Claim, the Assignor shall
immediately pay to the Indemnitee the full agreed upon amount of the Claim.    
    (b) Third Party Claims. With respect to any Third Party Claim, the Assignor
shall, after having admitted in writing liability towards the Indemnitee, have
the right, at its own expense, to participate in or assume control of the
negotiation, settlement or defense of such Third Party Claim and, in such event,
the Assignor shall reimburse the Indemnitee for all of the Indemnitee’s
out-of-pocket expenses as a result of such participation or assumption. If the
Assignor elects to assume such control, the Indemnitee shall cooperate with the
Assignor, shall have the right to participate in the negotiation, settlement or
defense of such Third Party Claim at its own expense and shall have the right to
disagree on reasonable grounds with the selection and retention of counsel, in
which case counsel satisfactory to the Assignor and the Indemnitee shall be
retained by the Assignor. If the Assignor refuses to assume such control or,
having elected to assume such control thereafter fails to defend any such Third
Party Claim within a reasonable time, the Indemnitee shall be entitled to assume
such control and the Assignor shall be bound by the results obtained by the
Indemnitee with respect to such Third Party Claim. The Assignor shall pay
expenses of the Indemnitee monthly in advance of being incurred if the Assignor
is not immediately assuming satisfactory defense of any Third Party Claim, in
the amounts reasonably estimated by the Indemnitee to be incurred in the next
month; provided, however, that the Indemnitee shall within a reasonable time
following the conclusion of such month promptly return to the Assignor any
amounts advanced to the Indemnitee in accordance with the foregoing in excess of
the out-of-pocket expenses incurred by the Indemnitee.

 

4.4 Additional Rules and Procedures. The obligations of the Assignor to
indemnify any Indemnitee in respect of Claims shall also be subject to the
following:

 

  (a) In the event that any Third Party Claim is of a nature such that the
Indemnitee is required by applicable law to make a payment to any person (a
“Third Party”) with respect to such Third Party Claim before the completion of
settlement negotiations or related legal proceedings, the Indemnitee may make
such payment and the Assignor shall, forthwith after demand by the Indemnitee,
reimburse the Indemnitee for any such payment. If the amount of any liability of
the Indemnitee under the Third Party Claim in respect of which such a payment
was made, as finally determined, is less than the amount which was paid by the
Assignor to the Indemnitee, the Indemnitee shall, forthwith after receipt of the
difference from the Third Party, pay the amount of such difference to the
Assignor.

 

 

 - 5 - 

 

  (b) Except in the circumstance contemplated by Section 4.3(b), including in
the event that the Assignor fails or refuses to take control of the negotiation,
settlement or defense of any Third Party Claim, the Indemnitee shall not
negotiate, settle, compromise or pay any Third Party Claim except with the prior
written consent of the Assignor (which consent shall not be unreasonably
withheld).         (c) The Indemnitee shall not permit any right of appeal in
respect of any Third Party Claim to terminate without giving the Assignor notice
thereof and an opportunity to contest such Third Party Claim.         (d) The
Indemnitee and the Assignor shall cooperate fully with each other with respect
to Third Party Claims, and shall keep each other fully advised with respect
thereto (including supplying copies of all relevant documentation promptly as it
becomes available).         (e) The Assignor shall not settle any Third Party
Claim or conduct any related legal or administrative proceeding in a manner
which would, in the opinion of the Indemnitee, acting reasonably, have a
material adverse impact on the Indemnitee.         (f) The obligation of the
Assignor to indemnify the Indemnitee shall not limit any other rights or
remedies which the Indemnitee may have under statute or common law or in equity.

 

5. GENERAL     5.1 Alteration and Amendment. No alteration or amendment to this
Agreement shall take effect unless it is in writing duly executed by the
parties.     5.2 Time of the Essence. Time shall be of the essence of this
Agreement.     5.3 Currency. All references to currency in this Agreement are to
United States dollars unless expressly stated otherwise     5.4 Further
Assurances. The parties covenant and agree to execute and deliver all such
further documents and instruments, and to do all such further acts and things as
may be necessary or desirable to carry out the full intent and meaning of this
Agreement.     5.5 Validity and Enforceability. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision and any such invalid or
unenforceable provision shall be deemed to be severable.     5.6 Entire
Agreement. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all previous
communications, representations and agreements, whether oral or written, between
the parties.     5.7 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.     5.8 Enurement.
This Agreement shall enure to the benefit of and be binding upon the parties,
and except as otherwise provided or as would be inconsistent with the provisions
of this Agreement, their respective heirs, executors, administrators, successors
and assigns.

 

 

 - 6 - 

 

5.9 Counterparts. This Agreement may be executed in counterparts and delivered
by electronic transmission, each of which so executed and delivered shall be
deemed an original and all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

ZORAN HOLDING CORP.   NOTOX BIOSCIENCE INC.       Per:     Per:   Name: Zoran
Konević   Name: Zoran Konević Title CEO   Title President

 

 

 - 7 - 

 

APPENDIX 2

 

FORM OF CONSULTING AGREEMENT

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is dated as of [●], 2016

 

BETWEEN:

 

TROPIC INTERNATIONAL inc.

a Nevada corporation with an address at

1057 Parkinson Road, Unit 9, Woodstock, ON N4S 7W3

 

(the “Corporation”)

 

AND:

 

[●]

an Ontario [●] with an address at [●]

 

(the “Consultant”)

 

WHEREAS:

 

A. The Corporation is in the business of developing and commercializing an
innovative home mist tanning system and has its common stock quoted for trading
on the OTCQB under the symbol “TRPO”; and     B. The Corporation desires to
engage the Consultant to provide certain services and the Consultant desires to
accept such engagement on the terms and subject to the conditions of this
Agreement.

 

NOW THEREFORE in consideration of the premises and mutual covenants contained
herein and for good and other valuable consideration, the parties agree as
follows:

 

1. ENGAGEMENT AND DURATION     1.1 The Corporation hereby engages the
Consultant, though its principal, [●], to act in the capacity of a [●] and the
Consultant agrees to act as such to the best of its ability and in accordance
with the terms and subject to the conditions of this Agreement. All references
to the Consultant herein shall be deemed to refer to the principal of the
Consultant as the context requires.     1.2 The term of the Consultant’s
engagement shall commence on the date hereof and shall continue for a period of
10 years, with successive automatic renewal periods of two years, until
terminated in accordance with the provisions of Section 7 (the “Term”).     2.
DUTIES AND RELATIONSHIP BETWEEN THE PARTIES     2.1 The Consultant shall perform
the services generally required of a [●] of a publicly-traded corporation in the
United States (the “Services”) in addition to such other duties as may be
required by the Board of Directors of the Corporation (the “Board”).     2.2
Throughout the Term, the Consultant shall:

 

  (a) devote sufficient time to the business of the Corporation for the
performance of the Services;

 

 

 - 2 - 

 

  (b) provide the Services in a proper, loyal and efficient manner and use its
best efforts to maintain and promote the interests and reputation of the
Corporation and not do anything which may harm such interests or reputation;    
    (c) carry out all lawful instructions and directions from time to time given
to it by the Board;         (d) if requested by the Board, promptly give all
information and explanations to the Board as it may reasonably require in
connection with matters relating to this Agreement or the business of the
Corporation; and         (e) comply with all applicable laws when providing the
Services to the Corporation and otherwise discharging its duties and
responsibilities to the Corporation.

 

2.3 The relationship between the Consultant and the Corporation is intended to
be, and shall be construed as, that of independent contracting parties only and
not that of employment, partnership, joint venture, agency or any other
association whatsoever. Nothing whatsoever contained in this Agreement shall
constitute either party as having authority to bind the other in any manner
whatsoever, and nothing whatsoever contained herein shall give or is intended to
give any rights of any kind to any third party. For clarity, the Consultant
shall be solely responsible for deciding the time, place and manner in which it
provides the Services, subject to Sections 2.2(c) and 2.2(e), and supplying any
and all materials, equipment and work space that may be required in order to
provide the Services, including, but not limited to, electronic storage devices.
    2.4 The Consultant shall refer to the Board all matters and transactions in
which a potential conflict of interest between the Consultant and the
Corporation may arise and shall not proceed with any such matters or
transactions until the Board’s express approval thereof is obtained in writing.
    3. COMPENSATION     3.1 Remuneration. The Corporation shall pay the
Consultant an aggregate amount of $125,000 per annum plus HST on a bi-monthly
basis. Any amounts payable by the Corporation to the Consultant hereunder shall
be accrued by the Corporation and paid out in arrears promptly following the
completion of a financing.     3.2 EPS Bonus. Promptly upon the Corporation
generating earnings per share (“EPS”) of $0.05, plus any multiple thereof, in
any fiscal year during the Term as disclosed in the Corporation’s audited
consolidated financial statements for such year, the Corporation shall issue the
Consultant 1,000,000 shares of the Corporation’s common stock, subject to
adjustment from time to time for stock splits, stock dividends, combinations,
capital reorganizations and similar events relating to such stock occurring
after the date hereof, and pay the Consultant $250,000 plus HST in cash by
cheque, bank draft or wire transfer of immediately available funds. For clarity,
the Consultant shall be entitled to receive the foregoing bonus for each $0.05
in EPS generated by the Corporation in a fiscal year, such that, for example, if
the Corporation generates $0.15 in EPS in one fiscal year, the Corporation shall
pay the Consultant an aggregate of $750,000 plus HST in cash and issue the
Consultant an aggregate of 3,000,000 shares of the Corporation’s common stock.

 

 

 - 3 - 

 

3.3 Change of Control Bonus. Immediately prior to the completion of a Change of
Control, the Corporation shall issue the Consultant an aggregate of 20,000,000
shares of the Corporation’s common stock, subject to adjustment as described in
Section 3.2, in recognition of the Consultant’s contribution to the Corporation.
For the purpose of this Section 3.3, “Change of Control” means:

 

  (a) the direct or indirect sale, lease, exchange or other transfer of all or
substantially all of the assets of the Corporation to any person or entity or
group of persons or entities acting in concert as a partnership or other group,
but not including the entering into of an option or joint venture agreement;    
    (b) the merger or consolidation of the Corporation with or into another
entity where the shareholders of the Corporation immediately prior to the
transaction will hold less than 50% of the voting securities of the resulting
entity upon the completion of the transaction;         (c) any direct or
indirect change in the beneficial ownership of the voting securities of the
Corporation where the change in beneficial ownership is sufficient to allow any
person or group of persons acting jointly or in concert to elect or appoint a
majority of the Board;         (d) any person or combination of persons acting
jointly or in concert, acquiring or becoming the beneficial owner, directly or
indirectly, of more than 50% of the voting securities of the Corporation whether
through the acquisition of previously issued and outstanding voting securities
of the Corporation or of voting securities of the Corporation that have not
previously been issued or any combination thereof or any other transaction with
similar effect; or         (e) a change in the composition of the Board as a
result of a proposal by a shareholder group not supported by management of the
Corporation resulting in the members of the Board on the date hereof
representing less than 51% of the members of the Board following the change in
the composition of the Board. For the avoidance of doubt, this provision does
not apply to a change in the composition of the Board supported by management.

 

3.4 Additional Bonus. The Corporation may from time to time pay the Consultant
one or more additional bonuses as may be determined by the Board or any
committee thereof, in its sole discretion.     3.5 Expenses. The Corporation
may, in its sole discretion, reimburse the Consultant for the Consultant’s
reasonable expenses or disbursements actually and reasonably incurred or made by
it in connection with the performance of the Services. In order for such
expenses or disbursements to be eligible for reimbursement, the Consultant must
obtain written approval from the President of the Corporation in advance of
incurring them. For all such expenses and disbursements the Consultant shall
supply the Corporation with originals of all receipts, invoices or statements in
respect of which the Consultant seeks reimbursement, in such form as may
reasonably be required by the Corporation and at such times or intervals as may
be required by the Corporation.     3.6 Deductions. All payments by the
Corporation under this Agreement shall be less any deductions or withholdings
required by applicable law.     3.7 Restrictive Legends. The Consultant
acknowledges and agrees that upon the issuance thereof, and until such time as
the same is no longer required under applicable securities laws, regulations,
rules and policies, any certificates representing securities issued by the
Corporation to the Consultant shall bear a legend in substantially the following
form, in addition to any other required restrictive legends:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS UNLESS
THE SECURITIES ARE REGISTERED UNDER THE U.S. SECURITIES ACT, OR PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

 

 - 4 - 

 

4. NON-COMPETITION     4.1 Non-Competition. The Consultant shall not, for a
period of 12 months from the date of termination of this Agreement (the
“Termination Date”):

 

  (a) directly or indirectly, either personally, by agent or by letters,
circulars or advertisements, contact for the purpose of solicitation or solicit
any person, firm, association, syndicate, partnership, joint venture,
collaboration, corporation or other entity that is or was a customer or
strategic partner of the Corporation on or at any time within the 24 months
prior to the Termination Date or who was scheduled to become a customer or
strategic partner of the Corporation within the 12 months prior to the
Termination Date;         (b) induce or attempt to induce any person:

 

  (i) who was an employee of the Corporation at the Termination Date, or        
(ii) who has been, during the 24 months prior to such inducement or attempted
inducement, an employee of the Corporation,

 

    to leave the employ of the Corporation, whether to join the Consultant in a
similar enterprise or otherwise;         (c) either directly or indirectly,
solicit, divert or take away any staff, personnel, trade, business or goodwill
from the Corporation, or otherwise compete for any of the foregoing, that became
known to the Consultant through his relationship with the Corporation; or      
  (d) influence or attempt to influence any of person not to do business with
the Corporation.

 

4.2 Delivery of Records. Any and all computer code, data, notes, diagrams,
reports, notebook pages, memoranda and like materials, including Confidential
Information and Inventions (each as defined below) received from or developed
for the Corporation and any copies or excerpts thereof shall remain the property
of the Corporation. Upon the termination of the Consultant’s relationship with
the Corporation under this Agreement, or at anytime during the term of its
engagement, the Consultant shall, at the request of the Corporation, deliver to
the Corporation all such materials and other property belonging to the
Corporation or developed in connection with the business of the Corporation.    
4.3 Business Opportunity. The Consultant agrees to communicate at once to the
Corporation all material business opportunities which come to the Consultant in
the course of the Consultant’s engagement and deliver to and assign ownership to
the Corporation of all inventions and improvements in the nature of the business
of the Corporation which the Consultant may conceive, make or discover, become
aware, directly or indirectly, or have presented to the Consultant and such
business opportunities, including opportunities to acquire inventions and
improvements, shall become the exclusive property of the Corporation without any
obligation on the part of the Corporation to make any payment for the same.    
4.4 The provisions of this Section 4 shall survive the termination of this
Agreement for a period of 24 months.

 

 

 - 5 - 

 

5. CONFIDENTIALITY     5.1 In the course of carrying out and performing his
duties, the Consultant may obtain access to and be entrusted with Confidential
Information (as defined below) relating to the business and affairs of the
Corporation.     5.2 The term “Confidential Information” as used in this
Agreement means all trade secrets, proprietary information and other data or
information (and any tangible evidence, record or representation thereof),
whether prepared, conceived or developed by the Consultant or its affiliates or
received by the Corporation from an outside source which is maintained in
confidence by the Corporation or any of its customers to obtain a competitive
advantage over competitors who do not have access to such trade secrets,
proprietary information, or other data or information. Without limiting the
generality of the foregoing, Confidential Information includes:

 

  (a) any ideas, improvements, know-how, research, inventions, innovations,
products, services, sales, scientific or other formulae, patterns, processes,
methods, machines, manufactures, compositions, processes, procedures, tests,
treatments, developments, technical data, designs, devices, patterns, concepts,
computer programs, computer code, creative development, training or service
manuals, plans for new or revised services or products or other plans, items or
strategy methods on the compilation of information, or works in process, or any
Invention (as defined below), or parts thereof, and any and all revisions and
improvements relating to any of the foregoing (in each case whether or not
reduced to tangible form) that relate to the business or affairs of the
Corporation, or that result from any marketing, research and/or development
activities;         (b) any information relating to the relationship of the
Corporation with any clients, customers, suppliers, principals, contacts or
prospects of the Corporation and any information relating to the requirements,
specifications, proposals, orders, contracts or transactions of or with any such
clients, customers, suppliers, principals, contacts or prospects of the
Corporation, including but not limited to client lists;         (c) any sales
plan, marketing material, plan or survey, business plan or opportunity, product
or service development plan or specification, business proposal or business
agreement; and         (d) any information relating to the present or proposed
business of the Corporation.

 

5.3 The Consultant agrees that the Confidential Information is and will remain
the exclusive property of the Corporation. The Consultant also agrees that the
Confidential Information:

 

  (a) constitutes a proprietary right which the Corporation is entitled to
protect; and         (b) constitutes information and knowledge not generally
known to the trade.

 

5.4 The Consultant understands that the Corporation may from time to time have
in its possession information belonging to others or which is claimed by others
to be confidential or proprietary and which the Corporation has agreed to keep
confidential. The Consultant agrees that all such information shall constitute
Confidential Information for the purposes of this Agreement.     5.5 For
purposes of the copyright laws of the United States of America, to the extent,
if any, that such laws are applicable to any Confidential Information, such
Confidential Information shall be considered a work made for hire and the
Corporation shall be considered the author thereof.

 

 

 - 6 - 

 

5.6 The Consultant acknowledges that any Confidential Information disclosed by
the Corporation to the Consultant is done so in strict confidence and the
Consultant shall maintain and hold in strict confidence all Confidential
Information disclosed to it. The disclosure of any Confidential Information by
the Consultant in any form whatsoever except as authorized by the Corporation or
permitted under this Agreement is and shall be considered a breach of this
Agreement and shall constitute immediate cause for termination.     5.7 Except
as authorized by the Corporation, the Consultant shall not:

 

  (a) duplicate, transfer, disclose, use or allow any other person to duplicate,
transfer or disclose any Confidential Information; or         (b) incorporate,
in whole or in part, within any domestic or foreign patent application, any
Confidential Information disclosed to the Consultant by the Corporation.

 

5.8 The Consultant shall safeguard all Confidential Information to which the
Consultant has access at all times so that it is not exposed to or used by
unauthorized persons, and will exercise at least the same degree of care that
the Consultant would use to protect its own confidential information.     5.9
The restrictive obligations set forth above shall not apply to the disclosure or
use of any Confidential Information which:

 

  (a) is or later becomes publicly known under circumstances involving no breach
of this Agreement by the Consultant;         (b) is already known to the
Consultant outside its engagement at the time of receipt of such Confidential
Information;         (c) is disclosed to a third party under an appropriate
confidentiality agreement;         (d) is lawfully made available to the
Consultant by a third party;         (e) is independently developed by the
Consultant, provided the Consultant has not been privy to the Confidential
Information; or         (f) is required by law to be disclosed but only to the
extent of such requirement and the Consultant shall immediately notify in
writing the Board upon receipt of any request for such disclosure.

 

5.10 The provisions of this Section 5 shall survive the termination of this
Agreement for a period of 24 months.     6. OWNERSHIP OF INTELLECTUAL PROPERTY  
  6.1 Any new technology, knowledge or information developed by the Consultant
related to the business of the Corporation during the term of this Agreement
shall be the exclusive property of the Corporation.     6.2 The Consultant
acknowledges that all Confidential Information and all other discoveries,
know-how, inventions, ideas, concepts, processes, products, protocols,
treatments, methods, tests and improvements, computer programs, or parts
thereof, conceived, developed, reduced to practice or otherwise made by it
either alone or with others, and that in any way relates to the present
programs, services, product or business of the Corporation, during the course of
its engagement with the Corporation, whether or not conceived, developed,
reduced to practice or made during the Consultant’s regular working hours or on
the premises of the Corporation (collectively, the “Inventions”), and any and
all services and products which embody, emulate or employ any Inventions will be
the sole property of the Corporation and all copyrights, patents, patent rights,
trademarks, service marks and reproduction rights to, and other proprietary
rights in, each such Invention, whether or not patentable or copyrightable, will
belong exclusively to the Corporation. For purposes of the copyright laws of the
United States of America, to the extent, if any, that such laws are applicable
to any such Invention or any such service or product, it will be considered a
work made for hire and the Corporation will be considered the author thereof.

 

 

 - 7 - 

 

6.3 The Consultant hereby assigns to the Corporation all its rights (including
moral rights), title and interest in and to the Inventions.     6.4 At the
expense of the Corporation, the Consultant shall assist the Corporation in every
proper way to obtain and, from time to time to enforce, patents or copyrights in
respect of the Inventions in any and all countries, and to that end the
Consultant shall execute all documents that may be used to apply for, obtain and
enforce patents and copyrights on such Inventions as the Corporation may desire,
together with any assignments of such Inventions to the Corporation or any other
persons designated by the Corporation.     6.5 The Consultant represents and
warrants that it is subject to no contractual or other restriction or obligation
which shall in any way limit its activities on behalf of the Corporation.    
6.6 The provisions of this Section 6 shall survive the termination of this
Agreement for a period of 24 months.     7. TERMINATION     7.1 The Corporation
shall be entitled to terminate the Consultant’s engagement under this Agreement
at any time in the following manner in the following circumstances:

 

  (a) immediately by providing written notice to the Consultant, for cause. If
this Agreement and the Consultant’s engagement are terminated for cause, no
notice or compensation shall be paid or payable by the Corporation to the
Consultant after or as a result of such termination, except for any accrued and
unpaid amounts already owed to the Consultant; or         (b) upon giving the
Consultant 12 months’ notice in writing in advance of the expiration of the Term
or any renewal period, which notice period the Consultant may waive or abridge
in its absolute discretion.

 

7.2 The Consultant shall be entitled to terminate his engagement under this
Agreement upon giving the Corporation 14 days’ notice in writing, which notice
period the Corporation may waive or abridge in its absolute discretion.     7.3
The Corporation and the Consultant may terminate this Agreement at any time upon
mutual agreement in writing.     7.4 This Agreement shall terminate
automatically upon the death of the Consultant. For clarity, any obligations of
the Corporation to the Consultant, including, without limitation, the payment of
any accrued and unpaid amounts under Sections 3.1 and 3.2, shall survive such
automatic termination.     7.5 On or before the termination of the Consultant’s
engagement for any reason whatsoever, the Consultant shall:

 

  (a) resign all offices held by it in the Corporation or any related
corporation;         (b) deliver to the Corporation all records of Confidential
Information in its possession;

 

 

 - 8 - 

 

  (c) permanently erase all records of Confidential Information from any
electronic storage devices owned by the Consultant; and         (d) deliver to
the Corporation all other property of the Corporation including business cards,
credit cards and charge cards issued to the Consultant by or on behalf of the
Corporation.           The Corporation shall not be liable for any loss of
personal data stored in a any electronic storage device owned by the Consultant
which occurs in any way during the permanent erasure of Confidential
Information.

 

8. WAIVER     8.1 No consent or waiver, express or implied, by either party or
any breach or default by either party in the performance of its obligations
under this Agreement or of any of the terms, covenants or conditions of this
Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party’s performance or in the
terms, covenants or conditions of this Agreement. The failure of either party to
assert any claim in a timely fashion for any of its rights or remedies under
this Agreement shall not be construed as a waiver of any such claim and shall
not serve to modify, alter or restrict any such party’s right to assert such
claim at any time thereafter.     9. NOTICES     9.1 Any notice relating to this
Agreement or required or permitted to be given in accordance with this Agreement
shall be in writing and shall be personally delivered, sent by electronic
transmission or mailed by registered mail, postage prepaid, to the respective
addresses of the Corporation and the Consultant set out on the first page of
this Agreement. Any notice shall be deemed to have been received if delivered
personally or by electronic transmission, when so delivered, and if mailed, on
the fifth day (excluding Saturdays, Sundays and holidays) after the mailing
thereof.     9.2 Each party may change its address for the purpose of this
Section 9 by giving written notice of such change in the manner provided for in
Section 9.1.     10. GENERAL     10.1 Currency. All references to currency in
this Agreement are to United States dollars.     10.2 Inclusive Language. All
references to the Corporation in this Agreement include, without limitation, any
affiliates of the Corporation as well as any nominee of the Corporation
designated as such in writing.     10.3 Enforceability and Injunctive Relief.
The Consultant acknowledges that a breach by the Consultant of any of the
covenants contained in Sections 4 or 5 shall result in damages to the
Corporation and that the Corporation could not be adequately compensated for
such damages by a monetary award. Accordingly, in the event of any such breach,
in addition to all other remedies available to the Corporation at law or in
equity, the Corporation shall be entitled as a matter of right to apply to a
court of competent jurisdiction for such relief by way of restraining order,
temporary or permanent injunction, decree or otherwise, as may be appropriate to
ensure compliance with the provisions of this Agreement.     10.4 Severability.
If any provision of this Agreement for any reason is declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated and
it is hereby declared the intention of the parties that they would have executed
the remaining portions of this Agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.

 

 

 - 9 - 

 

10.5 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties regarding the subject matter described herein and there are no
representations or warranties, express or implied, statutory or otherwise other
than set forth in this Agreement and there are no agreements collateral hereto
other than as are expressly set forth or referred to herein. This Agreement
supersedes any prior agreements, written or oral in respect of the Consultant’s
engagement by the Corporation.     10.6 Amendment. This Agreement shall not be
amended except in writing signed by both parties.     10.7 Assignment. The
Consultant may not assign, pledge or encumber his interest in this Agreement nor
assign any of his rights or duties under this Agreement without the prior
written consent of the Corporation, such consent in the Corporation’s sole
discretion.     10.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein and the parties hereby irrevocably attorn to the
exclusive jurisdiction of the courts of Ontario with respect to any dispute that
may arise with respect to this Agreement.     10.9 Successors. This Agreement
shall be binding on and enure to the benefit of the successors and permitted
assigns of the parties.     10.10 Independent Legal Advice. The Consultant
acknowledges that this Agreement has been prepared by counsel to the Corporation
and acknowledges that the Consultant has had sufficient time to review this
Agreement thoroughly, that it has read and understood the terms of this
Agreement and that it has been given the opportunity to obtain independent legal
advice concerning the interpretation and effect of this Agreement prior to its
execution.     10.11 Collection and Use of Personal Information. The Consultant
acknowledges that the Corporation may collect, use and disclose the Consultant’s
personal information for business related purposes, and the Consultant consents
to the Corporation collecting, using and disclosing the personal information of
the Consultant for business related purposes in accordance with any privacy
policy of the Corporation established by it from time to time.     10.12
Counterparts. This Agreement may be executed and delivered in counterparts,
including by electronic transmission, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
shall be deemed to bear the date as set out on the first page hereof.

 

 

 - 10 - 

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

TROPIC INTERNATIONAL INC.         Per:     Name: [●]   Title: [●]         [●]  
        Per:     Name: [●]   Title: [●]  

 

 

 - 11 - 

 



APPENDIX 3

 

FORM OF STOCK RESTRICTION AGREEMENT

 



STOCK RESTRICTION AGREEMENT

 

THIS AGREEMENT is dated as of [●], 2016

 

BETWEEN:

 

TROPIC INTERNATIONAL INC.

a Nevada corporation with an address at

1057 Parkinson Road, Unit 9, Woodstock, ON N4S 7W3

 

(the “Corporation”)

 

AND:

 

GERRY RACICOT

an individual with an address at

PO Box 1041, 345691 Quaker Street, Norwich, ON N0J 1P0

 

(“Racicot”)

 

AND:

 

ZORAN K CORPORATION

an Ontario corporation with an address at

123 Commerce Valley Drive East, Suite 333, Thornhill, ON L3T 7W8

 

(“ZKC”, and together with Racicot, the “Shareholders”)

 

WHEREAS:

 

A. The Shareholders are the holders of those shares of the Corporation’s common
stock (each, a “Share”) set out beside their names in Schedule “A” attached
hereto (each, a “Subject Share”); and     B. The Shareholders and the
Corporation desire to enter into this Agreement in order to implement certain
restrictions on the transferability of the Subject Shares.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. TRANSFER RESTRICTIONS     1.1 Restricted Actions. Each Shareholders shall
not, directly or indirectly during the Term (as defined herein), sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option, right or
warrant to purchase, or otherwise dispose of or agree to dispose of any Subject
Shares or any securities convertible into or exchangeable or exercisable for
Subject Shares, or enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of any Subject Shares, whether any such transaction is
to be settled by the delivery of Subject Shares or other securities, in cash or
otherwise (collectively, the “Restricted Actions”), except as set forth in this
Agreement. The Restricted Actions are in addition to and cumulative with any
other restrictions on transfer otherwise agreed to by either Shareholder or to
which either Shareholder is subject under applicable laws.

 

 

  - 2 - 

 

1.2 Exceptions. Notwithstanding anything to the contrary in this Agreement, the
following transfers of any Subject Shares made or caused to be made by either
Shareholder shall not be deemed Restricted Actions:

 

  (a) a transfer to the Corporation pursuant to a redemption initiated by the
Corporation;         (b) a transfer to any director, officer, employee or
consultant of the Corporation;         (c) a transfer to a person over which
such Shareholder exercises sole voting and investment control;         (d) a
transfer as a distribution solely to members, partners or stockholders of such
Shareholder, if the Shareholder is a corporation, body corporate, syndicate or
organization, partnership, limited partnership, limited liability company,
unlimited liability company, joint venture or joint stock company; or        
(e) a transfer during such Shareholder’s lifetime or upon such Shareholder’s
death by will or intestacy to the Shareholder’s beneficiaries or a trust for the
benefit of the Shareholder’s beneficiaries. For the purposes of this Agreement,
“beneficiary” means the Shareholder and the immediate family of the Shareholder,
including any relation by blood, marriage or adoption and no more remote than a
first cousin.

 

Any transfer of Subject Shares made pursuant to Section 1.2(b), (c), (d) or (e)
shall not be valid unless and until each transferee has agreed in writing to be
bound by the terms and conditions of this Agreement in the same manner as such
terms and conditions apply to the Shareholder.

 

2. TERM

 

The term of this Agreement (the “Term”) shall commence on the date hereof and
shall terminate on the earlier of June 30, 2017 or the date that each
Shareholder no longer possesses an ownership interest in any Shares.

 

3. OWNERSHIP

 

Each Shareholder represents and warrants to and covenants with the Corporation
that such Shareholder has, and except as contemplated by Section 1.2, for the
duration of the Term will have, good and marketable title to its Subject Shares
free and clear of all liens, encumbrances and claims whatsoever. During the
Term, each Shareholder shall retain all rights of ownership in its Subject
Shares that have not yet been transferred in accordance with the terms of the
this Agreement, including, without limitation, voting rights and the right to
receive any dividends that may declared in respect thereof.

 

4. VIOLATIONS OF TRANSFER RESTRICTIONS & REMEDIES

 

4.1 Stop Transfer Instructions. Each Shareholder agrees and consents to the
Corporation entering stop transfer instructions with any registrar and transfer
agent of the Shares against the transfer of any Subject Shares except in
compliance with this Agreement.     4.2 Violations. The Corporation will not be
required to (a) transfer on its books any Subject Shares that have been
transferred in violation of this Agreement, or (b) treat as the owner of any
Subject Shares, or accord the right to vote as such owner, or pay dividends to
any transferee to whom any Subject Shares are purported to have been transferred
in violation of this Agreement.     4.3 Power of Attorney. Each Shareholder
hereby appoints the Corporation as the Shareholder’s attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Shareholder to
take any action and execute all documents and instruments which may be necessary
to transfer any Subject Shares or any document evidencing the same to the
appropriate person or entity upon learning of any transfer made in violation of
this Agreement.

 



 

  - 3 - 

 




4.4 Injunctions & Other Remedies. Each Shareholder acknowledges and agrees that
the provisions of this Section 4 are reasonable and necessary for the protection
of the Corporation’s business interests, that irreparable injury will result to
the Corporation if either Shareholder breaches any of the terms of the Agreement
and, in the event of a breach of any terms hereof, the Corporation will have no
adequate remedy at law. Each Shareholder further acknowledges that in the event
of any actual or threatened breach by him of any provision of this Agreement,
the Corporation shall be entitled to immediate temporary injunctive and other
equitable relief without the necessity of demonstrating actual monetary damages.
Nothing contained herein shall be construed as prohibiting the Corporation from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any liquidated damages.

 

5. ADJUSTMENTS

 

In the event of any amalgamation, merger, reorganization, arrangement,
consolidation, recapitalization, separation, combination, liquidation, dividend
or other change in the corporate structure of Corporation affecting any Subject
Shares, any new securities replacing such Subject Shares shall be subject to the
terms of this Agreement.

 

6. REPORT OF TRANSFER OF SECURITIES

 

Upon request, each Shareholder shall within five (5) business days following any
sale, transfer or other disposition of any Subject Shares deliver a report
signed by the Shareholder or the Shareholder’s broker to the Corporation at its
head office and addressed to the Corporation’s Chief Financial Officer that
includes the following information: (a) the name of the Shareholder; (b) the
number of Subject Shares transferred; (c) the price applicable to the transfer
of such Subject Shares, as of the date of transfer; (d) a statement confirming
if the transfer was made via a brokerage transaction or a private transaction;
(e) the name of the securities exchange or quotation system on which such
Subject Shares were transferred, if applicable; and (f) if derivatives of such
Subject Shares were transferred, the exercise price, expiry date and other
standard terms of the derivatives.

 

7. RESTRICTIVE LEGENDS

 

All certificates, direct registration statements or other electronic book-entry
system entries representing any Subject Shares shall have endorsed thereon a
legend in substantially the following form (in addition to any other legends
which may be required pursuant to separate agreements between the parties or
under applicable laws):

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON SALE OR OTHER
TRANSFER PURSUANT TO AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER (OR SUCH HOLDER’S PREDECESSOR IN INTEREST), A COPY OF WHICH IS ON FILE AT
THE HEAD OFFICE OF THE CORPORATION. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY
SECURITIES SUBJECT TO THE AGREEMENT IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE CORPORATION.”

 



 

  - 4 - 

 

8. GENERAL

 

8.1 Further Actions. The parties covenant and agree to execute and deliver all
such further documents and instruments, and to do all such further acts and
things as may be necessary or desirable to carry out the full intent and meaning
of this Agreement.     8.2 Alteration and Amendment. No alteration or amendment
to this Agreement shall take effect unless it is in writing duly executed by the
Corporation and each Shareholder.     8.3 Time of the Essence. Time shall be of
the essence of this Agreement.     8.4 Attorneys’ Fees. Each Shareholder shall
reimburse the Corporation for all costs incurred by the Corporation in enforcing
the performance of, or protecting its rights under, any part of this Agreement
against such Shareholder, including reasonable costs of investigation and legal
fees.     8.5 Independent Counsel. Each Shareholder acknowledges that this
Agreement has been prepared on behalf of the Corporation by legal counsel to the
Corporation, and that the Corporation’s legal counsel does not represent, and is
not acting on behalf of, the Shareholder. Each Shareholder has been advised and
provided with an opportunity to consult with the Shareholder’s own counsel with
respect to this Agreement.     8.6 Validity and Enforceability. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision and any such invalid or
unenforceable provision shall be deemed to be severable.     8.7 Entire
Agreement. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all previous
communications, representations and agreements, whether oral or written, between
the parties.     8.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.     8.9 Enurement. This Agreement shall enure to the
benefit of and be binding upon the parties, and except as otherwise provided or
as would be inconsistent with the provisions of this Agreement, their respective
heirs, executors, administrators, successors and assigns.     8.10 Counterparts.
This Agreement may be executed in counterparts and delivered by electronic
transmission, each of which so executed and delivered shall be deemed an
original and all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

TROPIC INTERNATIONAL INC.                 Per:         Name: John Marmora      
Title President                     ZORAN K CORPORATION             Per:   GERRY
RACICOT   Name: Zoran Konević     Title CEO

 

 

  - 5 - 

 

SCHEDULE “A”

 

Name of Shareholder  Number of Subject Shares  Gerry Racicot   40,000,000  Zoran
K Corporation   60,000,000  Total   100,000,000 

 

 

    

 

APPENDIX 4

 

FORM OF TERMINATION AGREEMENT

 

TERMINATION AGREEMENT

 

THIS AGREEMENT is dated as of [●], 2016

 

BETWEEN:

 

TROPIC INTERNATIONAL INC.

a Nevada corporation with an address at

1057 Parkinson Road, Unit 9, Woodstock, ON N4S 7W3

 

(the “Corporation”)

 

AND:

 

ZORAN K CORPORATION

an Ontario corporation with an address at

123 Commerce Valley Drive East, Suite 333, Thornhill, ON L3T 7W8

 

(“ZKC”)

 

WHEREAS:

 

A. The Corporation and ZKC are parties to a consulting agreement dated February
4, 2016 (the “Consulting Agreement”);     B. On June 6, 2016, the Corporation
entered into a share exchange agreement with Notox Bioscience (“Notox”) and the
shareholders of Notox, including ZKC (the “Share Exchange Agreement”), pursuant
to which the Corporation proposes to acquire 100% of the issued and outstanding
capital stock of Notox from such shareholders; and     C. It is a closing
condition of the Share Exchange Agreement that the Corporation and ZKC shall
have executed and delivered this Agreement on or before the closing date of the
share exchange contemplated thereby and entered into a new consulting agreement
in lieu of the Consulting Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. TERMINATION     1.1 In accordance with Section 7.4 thereof, the Corporation
and ZKC hereby mutually agree to termination the Consulting Agreement. In
connection with such termination, the Corporation hereby expressly waives its
right to require ZKC to comply with the terms of Section 7.6 of the Consulting
Agreement.     1.2 Except as set forth in this Agreement, neither party shall
have any further payments, rights or obligations to the other party under the
Consulting Agreement. For greater certainty, ZKC specifically agrees that no
remuneration, commissions, expense reimbursement or other compensation relating
to or described in the Consulting Agreement is outstanding and payable by the
Corporation to ZKC. ZKC irrevocably waives any rights it may have under the
Consulting Agreement except as provided in Section 8.2 thereof.

 

  

- 2 - 

 

2. INDEMNIFICATION     2.1 Notwithstanding anything to the contrary in this
Agreement, the Consulting Agreement, the Share Exchange Agreement or any of
their respective schedules or appendices, the Corporation hereby agrees to
defend, indemnify and hold ZKC and its directors, officers, employees and agents
(collectively, “Representatives”) harmless from and against any and all damages,
losses, costs, liabilities and expenses whatsoever (including reasonable legal
fees and related disbursements) which ZKC or its Representatives may sustain or
incur by reason of the business activities of the Corporation, as well as any
infringement or alleged infringements of patents, trademarks or trade names
resulting from the sale of the Corporation’s products, or arising on account of
warranty claims, negligence claims, product liability claims or similar claims
by third parties, that occurred prior to the date hereof.     3. GENERAL     3.1
Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and assigns.     3.2 Amendment. This
Agreement shall not be amended except in writing signed by the parties.     3.3
Severability. If any provision of this Agreement for any reason is declared
invalid, such declaration shall not affect the validity of any remaining portion
of the Agreement, which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereof
eliminated and it is hereby declared the intention of the Parties that they
would have executed the remaining portions of this Agreement without including
therein any such part, parts or portion which may, for any reason, be hereafter
declared invalid.     3.4 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein and the parties hereby irrevocably attorn to the
exclusive jurisdiction of the courts of Ontario with respect to any dispute that
may arise with respect to this Agreement.     3.5 Counterparts. This Agreement
may be executed and delivered in counterparts, including by electronic
transmission, and such counterparts together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

TROPIC INTERNATIONAL INC.   ZORAN K CORPORATION               Per:       Per:  
    Name: John Marmora     Name: Zoran Konević   Title President     Title CEO

 

  

  

 

 

